UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4303


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

SAMUEL JEROME LEWIS,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    G. Ross Anderson, Jr., District
Judge; William W. Wilkins, Senior Circuit Judge, sitting by
designation. (8:07-cr-00954-GRA-1)


Submitted:    October 22, 2008              Decided:   December 1, 2008


Before NIEMEYER, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Elizabeth Jean Howard, Assistant
United   States  Attorney,   Greenville,  South  Carolina,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Samuel Jerome Lewis appeals his convictions and 130-

month sentence after pleading guilty to armed bank robbery, in

violation of 18 U.S.C. §§                2113(a), (d) (2006), and use of a

firearm in furtherance of a crime of violence, in violation of

18    U.S.C.    § 924(c)(1)(A)         (2006).         Counsel       has     filed    a   brief

pursuant       to   Anders       v.    California,            386     U.S.     738    (1967),

questioning whether the district court erred in sentencing Lewis

to 130 months of imprisonment.                    Counsel concedes, however, that

there are no meritorious issues for appeal.                            Although notified

of his right to do so, Lewis has not filed a pro se supplemental

brief.       We affirm.

               We review the sentence imposed by the district court

for    reasonableness,         using    the       abuse      of     discretion       standard.

Gall    v.    United    States,       128   S.     Ct.       586,    597    (2007);       United

States v.      Pauley,     511    F.3d      468,       473    (4th     Cir.    2007).        An

appellate       court     is     required         to     review       the     sentence       for

procedural or substantive errors:

       It must first ensure that the district court committed
       no significant procedural error, such as failing to
       calculate (or improperly calculating) the Guidelines
       range, treating the Guidelines as mandatory, failing
       to   consider  the  § 3553(a)  factors,   selecting  a
       sentence based on clearly erroneous facts, or failing
       to adequately explain the chosen sentence--including
       an explanation for any deviation from the Guidelines
       range.

Gall, 128 S. Ct. at 597.

                                              2
               If the appellate court concludes that the sentence is

“procedurally sound,” the court then considers the substantive

reasonableness           of         the       sentence.                Id.           “Substantive

reasonableness review entails taking into account the ‘totality

of the circumstances, including the extent of any variance from

the Guidelines range.’”                   Pauley, 511 F.3d at 473 (quoting Gall,

128 S. Ct. at 597).                 We presume that a sentence imposed within

the properly calculated Guidelines range is reasonable.                                      United

States v. Go, 517 F.3d 216, 218 (4th Cir. 2008); see Rita v.

United    States,        127        S.    Ct.      2456,       2462-69       (2007)      (upholding

presumption of reasonableness for within—Guidelines sentence).

               Based     on        our    review        of    the     record,      we    find     that

Lewis’s       sentence        is    procedurally             sound.      The    district         court

committed no procedural errors.                         The court appropriately treated

the Guidelines as advisory and then considered the Guidelines

range    and       the   factors         in   18    U.S.C.       § 3553(a)         (2006)    before

imposing       a    130-month            prison     term,        a     sentence         within    the

Guidelines range.             We apply the presumption of reasonableness to

Lewis’s within-Guidelines sentence, and find that neither Lewis

nor     the     record         suggests         any          information        to      rebut     the

presumption.             We    therefore           conclude          that    the     sentence      is

reasonable.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

                                                    3
We   therefore   affirm       Lewis’s   convictions       and    sentence.        This

court requires that counsel inform Lewis, in writing, of the

right to petition the Supreme Court of the United States for

further review.        If Lewis requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may    move    in   this     court   for   leave      to   withdraw     from

representation.        Counsel’s motion must state that a copy thereof

was served on Lewis.          We dispense with oral argument because the

facts   and   legal     contentions      are   adequately       presented    in    the

materials     before    the    court    and    argument    would      not   aid   the

decisional process.

                                                                            AFFIRMED




                                          4